                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 3/9/2020




Application for reconsideration DENIED. Plaintiff does not
raise any new information compelling a different result on her
Motion to Vacate the March 17, 2009, Order dismissing
Defendant Live Nation (Dkt. No. 65):

1. Contrary to Plaintiff's claim that the Order dismissing Live
Nation -- which she is now challenging -- was dated April 24,
2009, the dismissal Order was dated March 17, 2009 (Dkt.
No. 65). Accordingly, as this Court's February 13, 2020, Order
explains: even if Plaintiff had filed an April 22, 2010, motion to
vacate the March 17, 2009, order, any such motion would "not         Amy R. Gurvey v. Cowan, Liebowitz &
[have been] reasonably prompt, because it would have been
filed over a year after the March 17, 2009, Order. Cf. Fed. R.
                                                                     Lathman, PC, ET AL.
Civ. P. 60(c)(1) (Rule 60 motions generally should not be
made "more than a year after the entry of the... order" being
challenged.)"

2. Any appeal of the March 17, 2009 Order is not timely. See
Fed. R. App. P. 4; Gurvey v. Cowan, Liebowitz & Latman,
P.C., 462 F. App'x 26, 30 n.5 (2d Cir. 2012) ("Gurvey I")
(finding that Second Circuit did not have jurisdiction to
consider appeal of the March 17, 2009, Order, because
Plaintiff did not timely include the Order in her notice of
appeal). The issues in this action have been fully adjudicated
and appealed twice. See Gurvey I, 462 F. App'x 26; Gurvey v.
Cowan, Liebowitz & Latman, P.C., 757 F. App'x 62 (2d Cir.
2018), cert. denied, 140 S. Ct. 161, 205 L. Ed. 2d 52 (2019),
reh'g denied, No. 18-8930, 2019 WL 6257536 (U.S. Nov. 25,
2019).

3. None of the documents Plaintiff attaches below are the April
22, 2010 filings she references. Among the attachments, the
one closest in time is a May 10, 2010, notice of motion to
vacate the April 24, 2009, Order. Both Judge Jones in a
reconsideration Order (Dkt. No. 80) and the Second Circuit
conclusively reviewed the April 24, 2009, Order.

4. The January 28, 2020, Amended Final Judgment and
Consent Decree, in the Department of Justice's antitrust action               Dated: March 9, 2020
against Live Nation Entertainment, Inc. (available at https://                       New York, New York
www.justice.gov/atr/case-document/file/1241016/download),
does not bear on the issues below or warrant vacatur of
Orders in this action.

Accordingly, reconsideration of the February 13, 2020,
Order (Dkt. No. 428) -- denying Plaintiff's untimely motion
to vacate -- is DENIED. If Plaintiff files frivolous materials,
an injunction may be imposed, requiring Plaintiff seek
permission first before filing anything further on the
docket. The Clerk of Court is respectfully directed to close
Dkt. No. 429, and to mail a copy of this Order to Plaintiff.
